Case 2:20-cr-20162-LVP-RSW ECF No. 136, PageID.622 Filed 09/15/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

United States of America,

             Plaintiff,
                                                       Civil Case No. 2:20-cr-20162
v.                                                     Honorable Linda V. Parker

D-4 Kindy Ghussin,

          Defendant.
___________________________________/


            OPINION AND ORDER ON DEFENDANT’S
     MOTION TO MODIFY CONDITONS OF PRE-TRIAL RELEASE


      This matter comes before the Court on Defendant’s Motion to Modify

Conditions of Pre-Trial Release (ECF 122) and the Government’s Response in

Opposition to Defendant’s Motion to Modify Conditions of Pre-Trial Release

(ECF 30).

      The Court held a hearing on the referenced motions on

September 8, 2021. Defendant Kindy Ghussin asks the Court to amend the

conditions of his pretrial release to permit him to travel to Israel to visit his 91-

year-old mother for a two-week period.
Case 2:20-cr-20162-LVP-RSW ECF No. 136, PageID.623 Filed 09/15/21 Page 2 of 3




      The Court has carefully reviewed the filed motions and listened to oral

argument. For the reasons detailed on the record, the Court concludes that

Defendant poses no flight risk given that he has been compliant with the conditions

of pretrial release, has no criminal history and has strong family ties in this

country.

Accordingly,

      IT IS ORDERED that Defendant’s Motion to Modify Conditions of Pre-

Trial Release is GRANTED.

      IT IS FURTHER ORDERED that Defendant shall be allowed to travel to

Israel for a two-week period.

      IT IS FURTHER ORDERED that Defendant must provide a complete

travel itinerary to his Pre-Trial Services Officer prior to traveling. This itinerary

must include the dates of travel, flight information and the location where

Defendant will be staying.

      IT IS FURTHER ORDERED that before Defendant travels to Israel, he

submit himself to the United States Marshal Service so that he may be processed.

      IT IS FURTHER ORDERED that while in Israel, Defendant shall

telephone his Pre-Trial Services Officer daily.
Case 2:20-cr-20162-LVP-RSW ECF No. 136, PageID.624 Filed 09/15/21 Page 3 of 3




      IT IS FINALLY ORDERED that Defendant’s passport may be released

and that immediately upon his return, the passport must be surrendered back to

Pre-Trial Services.

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE
 Dated: September 15, 2021
